DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-18 are pending, all of which have been considered on the merits.

Priority
	Acknowledgement is made of Applicants’ claim for benefit under 35 USC 120 as a continuation of prior-filed US application 15/559758 (filed 9/19/2017, now USP 10633623), which is a national stage entry under 35 USC 371 of PCT/US2016/023790 (filed 3/23/2016), which claims benefit of US Provisional application 62/137602 (filed 3/24/2015).

Claim Interpretation
	The following comments are made to clarify the broadest reasonable interpretation of the claims:
Independent claim 1 is drawn to a microfluidic device comprising the structural elements described, as well as two monolayers of cells, each monolayer being separately disposed on opposite sides of the membrane.  The first monolayer is made of a first cell type, the second monolayer is made of a second cell type.  The first and second cell types are interpreted as being different from one another.  The second monolayer of cells is described as being differentiated into syncytial structures.  There are a limited number of cell types which are capable of forming syncytial structures.  The second cell type is necessarily limited to cell types capable of forming such syncytial structures.  At least some (but not necessarily all) of the cells of the second monolayer must be differentiated into syncytial structures.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as being unpatentable over Miura et al (IEEE 26th Int’l Conference on MEMS, 2013). 
Miura et al disclose a perfusable multi-layered structure mimicking the placental barrier.  The device comprises two PDMS molds each defining a microfluidic channel, the molds sandwich a thin collagen membrane, on one side of the collagen membrane BeWo human trophoblastic cells are provided as a monolayer, on the other side of the collagen membrane HUVECs are provided as a monolayer (See Miura et al, Pg. 258 “Formation of multi-layered structure mimicking the placental barrier”, “Fabrication of PDMS channel”, Fig. 2 and Fig. 4).  Culture medium is perfusable through the microfluidic channel (See Miura et al, Pg. 258 “Fabrication of PDMS channel”).  Miura et al state the system is intended to permit investigation of response of the placental barrier to stimuli such as growth factors (See Miura et al, Pg. 258 “Conclusions”).
The disclosure of Miura et al is comparable to the instant claims as follows:
Regarding claim 1: The two PDMS molds of the system of Miura et al read on a base, having a first and second microfluidic channels disposed thereon.
The thin collagen membrane reads on a membrane disposed between the first and second microfluidic channels such that the first and second microfluidic channels are adapted for fluidic communication through the membrane, the membrane having a first side and a second side.  
The HUVECs reads on a first cell type.  From Fig. 2 and Fig. 3 it can be seen that the HUVECs form a first monolayer of cells of a first type disposed on the first side of the membrane.
a second cell type.  BeWo cells are capable of forming syncytial structures.  From Fig. 2 and Fig. 3 it can be seen that the BeWo cells form a second monolayer of cells of a second cell type disposed on the second side of the membrane.
Miura et al does not clearly report if the BeWo cells do or do not form syncytial structures.  At Pg. 258, Miura et al state BeWo cells “under similar culture conditions become positive for syncytiotrophoblast markers, human chorionic gonadotropin and VE-cadherin”, which suggests that the BeWo cells cultured in the system of Miura et al also form syncytiotrophoblasts (syncytial structures), in which case the device of Miura et al anticipates the instant claims.  
However, in the event that the BeWo cells in the system of Miura et al have not yet differentiated into syncytiotrophoblasts, and thus there is no anticipation, it would at least have been prima facie obvious to maintain the BeWo cells in appropriate culture conditions to permit differentiation to syncytiotrophoblasts based on the statement of Miura et al that the system is intended to permit investigation of the interaction of syncytiotrophoblasts and fetal endothelial cells.  Miura et al discloses that syncytiotrophoblasts are the desired ultimate cell type, thus providing motivation, and disclosure that similar culture conditions do induce differentiation to syncytiotrophoblasts, thus providing a reasonable expectation of success.  
Ultimately, the device of claim 1 is anticipated, or at the least, obvious over Miura et al.
Regarding claims 3-4: The BeWo cells are choriocarcinoma b30 clone cells.
Regarding claims 8 and 10: The collagen membrane is an extracellular matrix, and is thus considered an extracellular matrix membrane as well as coated with extracellular matrix.

Regarding claim 12: The manner in which the perfusable multi-layered structure mimicking the placental barrier of Miura et al reads on the method steps of instant claim 12.  The specifics of the syncytial structure of the second cell type are anticipated by, or, at the least, rendered obvious by Miura et al, for the reasons discussed above with regards to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (IEEE 26th Int’l Conference on MEMS, 2013).
The teachings of Miura et al are set forth above.
Regarding claims 13 and 14: Miura et al teach seeding the HUVEC onto the first side of the collagen membrane, allowing the cells to adhere, and then seeding the BeWo cells onto the other side (See Miura et al, Pg 257 “Cell Culture”).  Miura et al does not explicitly state that the HUVEC cells are allowed to adhere under static conditions.  Miura et al does not explicitly report that the BeWo cells are allowed to adhere under static conditions.  However, it is submitted it would have been at least prima facie obvious to permit each of the HUVEC and BeWo cells to settle and adhere to each respective side of the collagen membrane in a static environment in order to ensure attachment of the cells to the membrane.  HUVEC and BeWo are each adherent cell types, and official notice is taken that it was standard procedure to seed adherent cells to a membrane by permitting the cells to settle and adhere under a static environment.  
The method of Miura et al does involve flowing a culture medium over each of the first and second cell types in the perfusion system.

Regarding claim 16: For the reasons discussed above with regards to claim 12, Miura et al anticipates, or at least, renders obvious production of a microfluidic device meeting the structural limitations of claim 16.  Miura et al does not carry out any experiment wherein a substance of interest is placed in one of the first or second microchannels, perfusing the system, and then measuring the amount of the substance in each of the microchannels.  
However, Miura et al do suggest use of the system to investigate the response of the placental barrier to various stimuli, including growth factors.  Based on the suggestion of Miura et al, it is submitted it would have been prima facie obvious to have provided growth factors to one of the microchannels, carry out perfusion, and then study the effect of the growth factor on each cell type, as well as transport across the placental membrane by measuring the amount of the growth factor in each of the first and second microfluidic channels.  Methods to study the amount of transport of a particular compound across the placental barrier were well known, as evidenced by the “Transcellular transport capability of HUVECs and BeWo cells” assay. 
proteins.
	Regarding claim 18: It would alternatively have been prima facie obvious to use the system to monitor permeability of the placental barrier to different drugs.  In the “Transcellular transport capability of HUVECs and BeWo cells” Miura et al teach that drugs (i.e. dextran molecules) can be labeled with fluorescent molecules and their transport from across the artificial placental barrier can be monitored.  One would have had a reasonable expectation of successfully doing the same using the perfusion system of Miura et al. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10633623. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims teach all limitations of the instant claims.
Patented claims 1-11 disclose a microfluidic device that has the same structure as that of the instantly claimed device, including first and second cell monolayers on either side of the membrane.  Patented claims 12-15 disclose a method of fabricating the microfluidic device of patented claim 1.  Patented claims 16-18 disclose methods of testing placental maternal-fetal transfer using the microfluidic device of patented claim 1 by the same steps as recited by instant claims 16-18.
Patented claim 1 specifies the first cell type is primary human placental villous endothelial cells.  Patented claim 4 teaches the second cell type comprises choriocarcinoma b30 clone cells which are differentiated into syncytial structures.  Patented claim 4 thus anticipates instant claims 1-4.  
	Instant claims 5-18 are considered prima facie obvious over the patented claims because the patented claims do teach the second cell type can be differentiated into syncytial structures (patented claim 4).  Thus the patented claims at least render obvious each of instant claims 5-18.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLISON M FOX/Primary Examiner, Art Unit 1633